Citation Nr: 0706865	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A motion to advance this appeal on the Board's docket has 
been granted under the authority of 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that current hearing loss is related to service.  

2.  The preponderance of the evidence is against a finding 
that current low back disorder is related to service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 
4.85 (2006).

2.  A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2004.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence pertaining in his 
possession to his claims.  He was also notified of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record reflects that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  In June 1990, NPRC 
advised VA that the veteran's service records were not on 
file and that records may have been destroyed in a fire and 
could not be reconstructed.  Also, although the Surgeon 
General's Office was able to produce a record of treatment, 
it only indicated that the veteran had been involved in an 
automobile accident in July 1944.  The Board finds that 
additional efforts to obtain the veteran's service records 
would be futile, and as such, the Board finds that VA has 
fulfilled its duty to assist in obtaining such records.  The 
claim file contains private and VA post-service medical 
records.  Neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims, and the Board is unaware 
of any such evidence.  VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  




1.	Hearing Loss

The veteran contends that he was exposed to combat noise 
which lead to his current hearing loss. 

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, this presumption does 
not apply as discussed below. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

While there are no records in the claims folder which reflect 
testing of the veteran's hearing loss in accordance with 
38 C.F.R. § 3.385, there are assessments of hearing loss in 
VA treatment records.  A September 2004 VA clinical record 
noted mild sloping to profound sensorineural hearing loss 
from 250 Hz to 8000 Hz bilaterally with fair to poor speech 
discrimination in both ears.  Affording the veteran the 
benefit of the doubt and finding that he has hearing loss for 
VA compensation purposes in this decision; however, the Board 
still finds that service connection is unwarranted.  

There is no competent medical evidence of record that hearing 
loss is related to service.  The veteran's military 
occupational specialty was that of a telephone lineman and he 
was involved in campaigns, including Normandy, Ardennes, and 
Rhineland.  Even assuming the veteran was exposed to combat 
noise exposure, there is no competent medical evidence that 
his current hearing loss is due to such exposure.  VA 
clinical records dated in October 1954, eight years post-
service, noted that hearing was unimpaired.  The first 
indication of hearing loss was not until a September 1990 VA 
examination report which noted that the veteran wore a 
hearing aid in his right ear.  He indicated that he had two 
hearing aids but was more comfortable wearing just one.  In 
any case, hearing loss does not appear to be noted until 44 
years after service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).      

Additionally, there is no opinion which provides a nexus 
between hearing loss and service.   While there is a current 
diagnosis of hearing loss, there is no indication that the 
veteran's current disability is associated with service, as 
there is no continuity of symptoms. See Charles v. Principi, 
16 Vet. App. 370 (2002).  In view of the first suggestion of 
a disability more than 40 years after active duty, relating 
the veteran's currently disability to service would be 
speculative, and service connection may not be based on 
speculation.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

To the extent that the veteran himself has claimed he has 
hearing loss related to service, as a lay person, he does not 
possess the expertise to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.	Back Disorder

The veteran contends that he has a current back disorder as a 
result of a jeep accident during World War II.  He further 
asserts that while he did not complain about his back until 
October 1953, his back did hurt prior to that time.  

Arthritis may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As discussed 
below, arthritis did not manifest to a compensable degree 
within one year of service separation so this presumption 
does not apply. 

The veteran has a current back disorder.  VA clinical records 
show complaints of low back pain and an assessment of 
degenerative joint disease of the spine as far back as May 
2001.  Records from St. Mary's Outpatient Rehab Clinic dated 
from July 2004 to August 2004 show treatment for back strain 
after lifting his wife from the floor.  

Service medical records are not available.  However, there is 
no competent medical evidence that the veteran's current back 
disorder is related to service, in particular to his 
automobile accident.  The first complaints of a disorder 
post-service were not until a 2001 VA treatment record, which 
was 55 years after service discharge.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In fact, a 
September 1950 VA examination report noted the veteran's 
automobile accident with no residual problems.     

Additionally, there is no opinion which provides a nexus 
between the current back disorder and service.  While there 
is a current diagnosis of a back disorder, there is no 
indication that the veteran's current disorder is associated 
with service, as there is no continuity of symptoms. See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In view of the 
first suggestion of a disorder more than 50 years after 
active duty, relating the veteran's currently diagnosed 
disorder to service would be speculative.  Service connection 
may not be based on speculation.  See 38 C.F.R. § 3.102.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

The veteran has also asserted that his back disorder is 
related to his hernia surgery, for which he is service-
connected.  However, there is no competent medical evidence 
that his current disorder is related to his service-connected 
disability.  

To the extent that the veteran himself has claimed his back 
disorder is related to service, as a lay person, he does not 
possess the expertise to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder was incurred in or is 
otherwise related to service; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for a low back disorder is denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


